PER CURIAM
Claimant seeks review of an order of the Workers’ Compensation Board reducing the amount of a scheduled award for loss of use of the left and right legs and increasing an award of unscheduled disability. It appears that the Board misinterpreted the medical evidence in erroneously concluding that claimant’s disability was limited to his feet. In fact, as SAIF concedes, the disability extends to his legs. On de novo review, we conclude that the referee’s award of 50 percent scheduled disability for loss of use of each leg is more appropriate.
Reversed in part; referee’s order with respect to scheduled disability reinstated; otherwise affirmed.